            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 1 of 40                                FILED
                                                                                                2019 Jan-28 PM 04:19
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION


 RANJIT SEN and                                         )
 SARMISTHA SEN,                                         )
                                                        )
                        Plaintiffs,                     ) CIVIL ACTION NO.:
                                                        ) _______________
        v.                                              )
                                                        )
 ZHEJIANG HUAHAI                                        )
 PHARMACEUTICAL CO., LTD.,                              ) JURY TRIAL DEMANDED
 PRINSTON PHARMACEUTICAL, INC.,                         )
 SOLCO HEALTHCARE US, LLC, and                          )
 HUAHAI U.S., INC.,                                     )
                                                        )
                        Defendants.
                                                        )


                                          COMPLAINT



       COME NOW Plaintiffs, Ranjit Sen and Sarmistha Sen, by and through their undersigned

counsel, and bring this Complaint against Zhejiang Huahai Pharmaceutical Co., Ltd., Prinston

Pharmaceutical, Inc., Solco Healthcare US, LLC, and Huahai U.S., Inc. (hereinafter referred to

collectively as “Defendants”), and allege as follows:

                                        INTRODUCTION

       1.       This is an action for personal injury as a result of Plaintiff’s development of colon

cancer, as a result of taking an adulterated, misbranded, and unapproved medication designed,

manufactured, marketed, distributed, packaged and sold by Defendants.




                                                  1
               Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 2 of 40



                                                      PARTIES

     I.   PLAINTIFFS

          2.         At all relevant times, Plaintiff Ranjit Sen was and is an adult resident Huntsville,

Madison County, Alabama and claims damages as set forth below.

          3.         At all relevant times, Plaintiff Sarmistha Sen was and is the legal spouse of Plaintiff

Ranjit Sen and claims damages as a result of loss of consortium.

    II.   DEFENDANTS

                A.     Active Pharmaceutical Manufacturers

                         i.   Zhejiang Huahai Pharmaceutical Co., Ltd

          4.         Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. is a Chinese corporation, with

its principal place of business at Xunqiao, Linhai, Zhejiang 317024, China. The company also has

a United States headquarters located at 2009 Eastpark Blvd., Cranbury, NJ 08512.

          5.         Zhejiang Huahai Pharmaceutical Co., Ltd. is the parent company of subsidiaries

Prinston Pharmaceutical Inc., Solco Healthcare, LLC, and Huahai U.S., Inc.

          6.         The valsartan-containing drugs made by Zhejiang Huahai Pharmaceutical Co. Ltd.

are distributed in the United States by three companies: Major Pharmaceuticals; Teva

Pharmaceutical Industries, Ltd.; and Solco Healthcare.1

                B.     Drug Manufacturers

                         i. Prinston Pharmaceutical, Inc. dba Solco Healthcare US, LLC




1
 https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm;
https://www.nytimes.com/2018/07/16/health/fda-blood-pressure-valsartan.html.
                                                       2
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 3 of 40



       7.         Defendant Prinston Pharmaceutical, Inc., dba Solco Healthcare US, LLC is a

Delaware corporation, with its principal place of business at 2002 Eastpark Blvd., Cranbury, New

Jersey 08512.2

       8.         Solco Healthcare U.S., LLC is a fully owned subsidiary of Prinston Pharmaceutical,

Inc. and Zhejiang Huahai Pharmaceutical Co, Ltd.

                     ii. Solco Healthcare US, LLC

       9.         Defendant Solco Healthcare US, LLC is a Delaware corporation, with its principal

place of business located at 2002 Eastpark Boulevard, Suite A, Cranbury, New Jersey 08512.3

       10.        Solco Healthcare US, LLC is a fully owned subsidiary of Prinston Pharmaceutical,

Inc. and Zhejiang Huahai Pharmaceutical, Ltd.4

             C.     Other Entities

                      i. Huahai U.S., Inc.

       11.        Defendant Huahai U.S., Inc. is a New Jersey corporation, with its principal place

of business at 2001 (and 2002) Eastpark Boulevard, Cranbury, NJ 08512.5

       12.        Defendant Huahai US Inc. is a subsidiary of Zhejiang Huahai Pharmaceutical Ltd.,

Co.

                                      JURISDICTION AND VENUE

       13.        This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) based upon the complete

diversity of the parties. The amount in controversy exceeds, exclusive of interest and costs, the

sum of $75,000.00.




2
  https://www.fda.gov/Safety/Recalls/ucm613504.htm.
3
  http://solcohealthcare.com/about-us.html.
4
  http://solcohealthcare.com/about-solco.html.
5
  https://www.huahaius.com/contact.html.
                                                  3
           Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 4 of 40



       14.     This Court has personal jurisdiction over Defendants because at all relevant times

they have engaged in substantial business activities in the State of Alabama. At all relevant times

Defendants transacted, solicited, and conducted business in Alabama through their employees,

agents, and/or sales representatives, and derived substantial revenue from such business in

Alabama.

       15.     Venue in this judicial district is proper pursuant to 28 U.S.C. §1391(b)(2) because

a substantial part of the events or omissions giving rise to the claim occurred within this judicial

district. Defendants conduct business in this judicial district to include, but not limited to, the sale

of pharmaceutical drugs.

                                  PLAINTIFF’S MEDICATION

       16.     The medication in question in this case is a drug that Defendants marketed and sold

under the name “valsartan.”

       17.     Valsartan is a generic version of the brand-name medication, Diovan.

       18.     Valsartan is used to treat high blood pressure and heart failure, and to improve a

patient's chances of living longer after a heart attack.

       19.     Valsartan is classified as an angiotensin receptor blocker (ARB) that is selective for

the type II angiotensin receptor. It works by relaxing blood vessels so that blood can flow more

easily, thereby lowering blood pressure.

       20.     Valsartan can be sold by itself or as a single pill which combines valsartan with

amlodipine or HCTZ (or both).

       21.     The drug binds to angiotensin type II receptors (AT1), working as an antagonist.




                                                   4
             Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 5 of 40



           22.   The patents for Diovan and Diovan/hydrochlorothiazide expired in September

2012.6

           23.   Shortly after the patent for Diovan expired, the FDA began to approve generic

versions of the drug.

    I.     NDMA

           24.   N-nitrosodimethlyamine, commonly known as NDMA, is an odorless, yellow

liquid.7

           25.   According to the U.S. Environmental Protection Agency, “NDMA is a semivolatile

chemical that forms in both industrial and natural processes.”8

           26.   NDMA can be unintentionally produced in and released from industrial sources

through chemical reactions involving other chemicals called alkylamines.

           27.   The American Conference of Governmental Industrial Hygienists classifies NDMA

as a confirmed animal carcinogen.9

           28.   The US Department of Health and Human Services (DHHS) similarly states that

NDMA is reasonably anticipated to be a human carcinogen.10 This classification is based upon

DHHS's findings that NDMA caused tumors in numerous species of experimental animals, at

several different tissue sites, and by several routes of exposure, with tumors occurring primarily

in the liver, respiratory tract, kidney, and blood vessels. 11



6
  https://www.forbes.com/sites/larryhusten/2012/09/25/another-one-bites-the-dust-diovan-patent-
expires-but-generic-valsartan-is-mia/#4b43eaf92833.
7
  https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf.
8
  https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-15-
17_508.pdf.
9
  Id.
10
   https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
15-17_508.pdf.
11
   https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
                                                   5
          Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 6 of 40



        29.     Exposure to NDMA can occur through ingestion of food, water, or medication

containing nitrosamines.12

        30.     Exposure to high levels of NDMA has been linked to liver damage in humans.13

        31.     According to the Agency for Toxic Substances and Disease Registry, “NDMA is

very harmful to the liver of humans and animals. People who were intentionally poisoned on one

or several occasions with unknown levels of NDMA in beverage or food died of severe liver

damage accompanied by internal bleeding.”14

        32.     Other studies showed an increase in other types of cancers, including but not limited

to, stomach, colorectal, intestinal, and other digestive tract cancers.

        33.     On July 27, 2018, the FDA put out a press release, explaining the reason for its

concern regarding the presence of NDMA found in valsartan-containing drugs. In that statements,

It provided, in relevant part:

                NDMA has been found to increase the occurrence of cancer in animal
                studies…Consuming up to 96 nanograms NDMA/day is considered reasonably safe
                for human ingestion. 15
                …
                The amounts of NDMA found in the recalled batches of valsartan exceeded these
                acceptable levels.16




15-17_508.pdf.
12
   https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
15-17_508.pdf.
13
   https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
15-17_508.pdf.
14
   https://www.atsdr.cdc.gov/toxprofiles/tp141.pdf, p. 2.
15
   https://www.fda.gov/Safety/Recalls/ucm613504.htm.
16
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
                                                  6
          Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 7 of 40



       34.     The Environmental Protection Agency classified NDMA as a probable human

carcinogen “based on the induction of tumors at multiple sites in different mammal species

exposed to NDMA by various routes.”17

 II.   NDEA

       35.     N-Nitrosodiethylamine, often referred to as NDEA, is a yellow, oily liquid that is

very soluble in water.18

       36.     Like NDMA, NDEA is also classified as a probable human carcinogen and a known

animal carcinogen.19

       37.     NDEA is an even more potent carcinogen than NDMA.

       38.     According to the U.S. Environmental Protection Agency, even short-term exposure

to NDEA can damage the liver in humans. Animal studies also demonstrate that chronic ingestion

of NDEA can cause liver tumors and other types of tumors as well, including in the kidneys.

       39.     Hematological effects were also reported in animal studies.20

       40.     Tests conducted on rats, mice, and hamsters demonstrated that NDEA has high to

extreme toxicity from oral exposure.21

       41.     The New Jersey Department of Health notes that NDEA “should be handled as a

CARCINOGEN and MUTAGEN - WITH EXTREME CAUTION.”22




17
   https://www.epa.gov/sites/production/files/2017-10/documents/ndma_fact_sheet_update_9-
15-17_508.pdf.
18
   https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
19
   https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/68448a-eng.php; see also
https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620499.htm.
20
   https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
21
   https://www.epa.gov/sites/production/files/2016-09/documents/n-nitrosodimethylamine.pdf.
22
   https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf (emphasis in original).
                                                7
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 8 of 40



        42.     The New Jersey Department of Health also states that “[t]here may be no safe level

of exposure to a carcinogen, so all contact should be reduced to the lowest possible level.”23

        43.     The New Jersey Department of Health notes that NDEA is classified as a probable

human carcinogen, as it has been shown to cause liver and gastrointestinal tract cancer, among

others.24

III.    FORMATION OF NITROSAMINES IN THE SUBJECT DRUGS

        44.     NDMA and NDEA are both considered genotoxic compounds, as they both contain

nitroso groups, which are gene-mutating groups.25

        45.     Upon information and belief, the reason Defendants' manufacturing process

produced these compounds is linked to the tetrazole group that most ARB drugs have. Solvents

used to produce the tetrazole ring, such as N-Dimethylformamide (DMF), can result in the

formation of drug impurities or new active ingredients, such as NDMA and NDEA, as a byproduct

of the chemical reactions.26

        46.     The pharmaceutical industry has been aware of the potential for the formation of

nitrosamines in pharmaceutical drugs at least as far back as 2005. 27

IV.     RECALLS

        47.     Upon information and belief, Plaintiff states that the presence of NDMA and NDEA

in the valsartan-containing drugs is due to a manufacturing change that took place on or around




23
   https://nj.gov/health/eoh/rtkweb/documents/fs/1404.pdf.
24
   Id.
25
   https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-
them-0001.
26
   https://www.pharmaceuticalonline.com/doc/nitroso-impurities-in-valsartan-how-did-we-miss-
them-0001.
27
   http://www.pharma.gally.ch/UserFiles/File/proofs%20of%20article.pdf.
                                                 8
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 9 of 40



2012.28

                A. U.S. Recalls

          48.      On July 13, 2018, the Food and Drug Administration announced a recall of certain

batches of valsartan-containing drugs after finding NDMA in the recalled product. The products

subject to this recall were some of those which contained the active pharmaceutical ingredient

(API) supplied by Zhejiang Huahai Pharmaceuticals.29 The FDA further noted that the valsartan-

containing drugs being recalled “does not meet our safety standards.”30

          49.      The recall notice further stated, “Zhejiang Huahai Pharmaceuticals has stopped

distributing its valsartan API and the FDA is working with the affected companies to reduce or

eliminate the valsartan API impurity from future products.”31

          50.      As of September 28, 2018, FDA placed Zhejiang Huahai Pharmaceuticals Co, Ltd.

on import alerts, which halted all API made by the company from entering the United States. This

was the product of an inspection of Zhejiang Huahai's facility.32

          51.      FDA's recall notice also stated that the presence of NDMA in the valsartan-

containing drugs was “thought to be related to changes in the way the active substance was

manufactured.”33

          52.      The recall was limited to “all lots of non-expired products that contain the




28
    See https://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/67552a-eng.php; see
also
https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CDERFOIA
ElectronicReadingRoom/UCM621162.pdf.
29
    https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
30
    https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
31
    https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
32
   https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CDERFOI
AElectronicReadingRoom/UCM621162.pdf.
33
    https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm613532.htm.
                                                   9
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 10 of 40



ingredient valsartan supplied to them by [the Active Pharmaceutical Manufacturer (API)] supplied

by this specific company.”

       53.     On July 18, 2018, FDA put out another press release about the recall, noting its

determination that “the recalled valsartan products pose an unnecessary risk to patients.”34

       54.     After the initial recall in July 2018, the list of valsartan-containing medications

discovered to contain NDMA continued to grow.

       55.     On August 9, 2018, FDA announced that it was expending the recall to include

valsartan-containing products manufactured by another API manufacturers, Hetero Labs Limited,

labeled as Camber Pharmaceuticals, Inc., as these recalled pills also contained unacceptable levels

of NDMA.35 FDA noted, “Hetero Labs manufactures the API for the Camber products using a

process similar to Zhejiang Huahai Pharmaceuticals.”36

       56.     On October 5, 2018, FDA posted the results of some testing conducted on samples

of recalled valsartan tablets. Noting that “consuming up to 0.096 micrograms of NDMA per day

is considered reasonably safe for human ingestion based on lifetime exposure,” the results of

the testing showed levels ranging from 0.3 micrograms up to 17 micrograms 37 (emphasis

added). Thus, the pills contained somewhere between 3.1 and 177 times the level of NDMA

deemed safe for human consumption. Subsequent testing revealed levels as high as 20

micrograms, which is 208.3 times the safe level.

       57.     By way of comparison, NDMA is sometimes also found in water and foods,

including meats, dairy products, and vegetables. The U.S. Health Department set strict limits on




34
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
35
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
36
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
37
   https://www.fda.gov/Drugs/DrugSafety/ucm622717.htm.
                                                10
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 11 of 40



the amount of NDMA that is permitted in each category of food, but these limits are dwarfed by

the amount of NDMA present in the samples of the valsartan-containing medications referenced

above. For example, cured meat is estimated to contain between 0.004 and 0.23 micrograms of

NDMA.38

       58.      On November 21, 2018, FDA announced a new recall, this time because NDEA

was detected in the tablets. Additional recalls of valsartan-containing tablets which were found to

contain NDEA followed. These recall notices also stated that the recalls related to unexpired

valsartan-containing products. 39

       59.      Over the course of the fall and winter of 2018, NDMA and NDEA continued to be

detected across so many brands of valsartan and other ARB drugs that the FDA imposed interim

limits for NDMA and NDEA in ARBs to prevent drug shortages. In doing so, FDA reminded

manufacturers that “they “are responsible for developing and using suitable methods to detect

impurities, including when they make changes to their manufacturing processes. If a manufacturer

detects a new impurity or high level of impurities, they should fully evaluate the impurities and

take action to ensure the product is safe for patients.”40

             B. Recalls in Other Countries

       60.      The European Medicines Agency (EMA) also recalled many batches of valsartan-

containing drugs. According to the agency, “[t]he review of valsartan medicines was triggered by

the European Commission on 5 July 2018…On 20 September 2018, the review was extended to

include medicines containing candesartan, Irbesartan, losartan and Olmesartan.”41



38
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
39
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
40
   https://www.fda.gov/Drugs/DrugSafety/ucm613916.htm.
41
   https://www.ema.europa.eu/en/medicines/human/referrals/angiotensin-ii-receptor-antagonists-
sartans-containing-tetrazole-group.
                                                  11
           Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 12 of 40



          61.     In light of the EMA’s findings, Zhejiang Huahai Pharmaceutical Co., Ltd., along

with another API manufacturer, Zhejiang Tianyu, are not presently authorized to produce valsartan

for medications distributed in the European Union.42

          62.     Health Canada also issued a recall of valsartan-containing medications on July 9,

2018, noting the presence of NDMA as the reason. Health Canada similarly stated that NDMA is

a potential human carcinogen.43

                         THE FEDERAL REGULATORY LANDSCAPE

     I.         THE GENERIC MEDICATION IS SUPPOSED TO BE CHEMICALLY THE
                SAME AS A BRAND NAME.

          63.     According to FDA, “[a] generic drug is a medication created to be the same as an

already marketed brand-name drug in dosage form, safety, strength, route of administration,

quality, performance characteristics, and intended use. These similarities help to demonstrate

bioequivalence, which means that a generic medicine works in the same way and provides the

same clinical benefit as its brand-name version. In other words, you can take a generic medicine

as an equal substitute for its brand-name counterpart.”44

          64.     While brand-name medications undergo a more rigorous review before being

approved, generic manufacturers are permitted to submit an abbreviated new drug application

(ANDA), which only requires a generic manufacturer to demonstrate that the generic medicine is

the same as the brand name version in the following ways:




42
   https://www.ema.europa.eu/en/news/update-review-valsartan-medicines.
43
   http://healthycanadians.gc.ca/recall-alert-rappel-avis/hc-sc/2018/67202a-eng.php#issue-
problem.
44
   https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm
(emphasis in original).
                                                 12
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 13 of 40



                   a.     The active ingredient in the generic medicine is the same as in the brand-

                          name drug/innovator drug.

                   b.     The generic medicine has the same strength, use indications, form (such as

                          a tablet or an injectable), and route of administration (such as oral or

                          topical).

                   c.     The inactive ingredients of the generic medicine are acceptable.

                   d.     The generic medicine is manufactured under the same strict standards as the

                          brand-name medicine.

                   e.     The container in which the medicine will be shipped and sold is appropriate,

                          and the label is the same as the brand-name medicine's label.45

           65.     The subject drugs ingested by Plaintiff were approved by the FDA, which assumed

based upon Defendants’ representations that these drugs met the above criteria.

           66.     ANDA applications do not require drug manufacturers to repeat animal studies or

clinical research on ingredients or dosage forms already approved for safety and effectiveness.46

           67.     Further, because generic drugs are supposed to be nearly identical to their brand-

name counterparts, they are also supposed to have the same risks and benefits.47

     II.         MISBRANDED AND ADULTERATED DRUGS

           68.     The manufacture of any misbranded or adulterated drug is prohibited under federal

law.48




45

https://www.fda.gov/Drugs/ResourcesForYou/Consumers/BuyingUsingMedicineSafely/Generic
Drugs/ucm167991.htm.
46
   https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.
47
   https://www.fda.gov/Drugs/ResourcesForYou/Consumers/QuestionsAnswers/ucm100100.htm.
48
   21 U.S.C. § 331(g).
                                                   13
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 14 of 40



       69.      The introduction into commerce of any misbranded or adulterated drug is similarly

prohibited.49

       70.      Similarly, the receipt in interstate commerce of any adulterated or misbranded drug

is also unlawful.50

       71.      A drug is adulterated:

                a.     “if it has been prepared, packed, or held under insanitary conditions

                       whereby it may have been contaminated with filth, or whereby it may have

                       been rendered injurious to health;”51

                b.     “if it is a drug and the methods used in, or the facilities or controls used for,

                       its manufacture, processing, packing, or holding do not conform to or are

                       not operated or administered in conformity with current good

                       manufacturing practice…as to safety and has the identity and strength, and

                       meets the quality and purity characteristics, which it purports or is

                       represented to possess;”52

                c.     “If it purports to be or is represented as a drug the name of which is

                       recognized in an official compendium, and … its quality or purity falls

                       below, the standard set forth in such compendium. … No drug defined in

                       an official compendium shall be deemed to be adulterated under this

                       paragraph because it differs from the standard of strength, quality, or purity




49
   21 U.S.C. § 331(a).
50
   21 U.S.C. § 331(c).
51
   21 U.S.C. § 351(a)(2)(A).
52
   21 U.S.C. § 351(a)(2)(B).
                                                  14
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 15 of 40



                      therefor set forth in such compendium, if its difference in strength, quality,

                      or purity from such standard is plainly stated on its label.”53

               d.     “If it is a drug and any substance has been (1) mixed or packed therewith so

                      as to reduce its quality or strength or (2) substituted wholly or in part

                      therefor.”54

       72.     A drug is misbranded:

               a.     “If its labeling is false or misleading in any particular.”55

               b.     “If any word, statement, or other information required…to appear on

                      the label or labeling is not prominently placed thereon…in such terms as to

                      render it likely to be read and understood by the ordinary individual under

                      customary conditions of purchase and use.”56

               c.     If the labeling does not contain, among other things, “the proportion of each

                      active ingredient…”57

               d.     “Unless its labeling bears (1) adequate directions for use; and (2) such

                      adequate warnings … against unsafe dosage or methods or duration of

                      administration or application, in such manner and form, as are necessary for

                      the protection of users, …”58

               e.     “If it purports to be a drug the name of which is recognized in an official

                      compendium, unless it is packaged and labeled as prescribed therein.”59



53
   21 U.S.C. § 351(b).
54
   21 U.S.C. § 351(d).
55
   21 U.S.C. § 352(a)(1).
56
   21 U.S.C. § 352(c).
57
   21 U.S.C. § 352(e)(1)(A)(ii)
58
   21 U.S.C. § 352(f).
59
   21 U.S.C. § 352(g).
                                                15
             Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 16 of 40



                    f.     “if it is an imitation of another drug;”60

                    g.     “if it is offered for sale under the name of another drug.”61

                    h.     “If it is dangerous to health when used in the dosage or manner, or with the

                           frequency or duration prescribed, recommended, or suggested in

                           the labeling thereof.”62

                    i.     If the drug is advertised incorrectly in many manner;63 or

                    j.     If the drug’s “packaging or labeling is in violation of an applicable

                           regulation…”64

            73.     As articulated in this Complaint, Defendants’ unapproved drug was misbranded

and adulterated in violation of all of the above-cited reasons.

     III.         THE DRUG INGESTED BY PLAINTIFF WAS NOT VALSARTAN, BUT A
                  NEW, UNAPPROVED, VALSARTAN-CONTAINING DRUG

            74.     The FDA’s website provides the definition for a drug:

                    The Federal Food Drug and Cosmetic Act (FD&C Act) and FDA regulations define
                    the term drug, in part, by reference to its intended use, as “articles intended for use
                    in the diagnosis, cure, mitigation, treatment, or prevention of disease” and “articles
                    (other than food) intended to affect the structure or any function of the body of man
                    or other animals.” Therefore, almost any ingested or topical or injectable product
                    that, through its label or labeling (including internet websites, promotional
                    pamphlets, and other marketing material), is claimed to be beneficial for such uses
                    will be regulated by FDA as a drug. The definition also includes components of
                    drugs, such as active pharmaceutical ingredients.65




60
   21 U.S.C. § 352(i)(2).
61
   21 U.S.C. § 352(i)(3).
62
   21 U.S.C. § 352(j).
63
   21 U.S.C. § 352(n).
64
   21 U.S.C. § 352(p).
65

https://www.fda.gov/ForIndustry/ImportProgram/ImportBasics/RegulatedProducts/ucm511482.h
tm#drug.
                                                      16
             Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 17 of 40



            75.     21 C.F.R. § 210.3(b)(7) defines an “active ingredient” in a drug as “any component

that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure,

mitigation, treatment, or prevention of disease, or to affect the structure or any function of the body

of man or other animals. The term includes those components that may undergo chemical change

in the manufacture of the drug product and be present in the drug product in a modified form

intended to furnish the specified activity or effect.”66

            76.     NDMA and NDEA both have the ability to cause cancer by triggering genetic

mutations in humans. This mutation affects the structure of the human body, and thus, NDMA

and NDEA are, by definition, active ingredients in a drug.

            77.     FDA further requires that whenever a new, active ingredient is added to a drug,

then the drug becomes an entirely new drug, necessitating a submission of a New Drug Application

by the manufacturer. Absent such an application, followed by a review and approval by the FDA,

this new drug remains a distinct, unapproved product.67

      IV.         FAILURE TO ADHERE TO THE TERMS OF AN ANDA APPROVAL, OR
                  ALTERNATIVELY, FAILURE TO OBTAIN FDA APPROVAL FOR A NEW
                  DRUG DEPRIVES THE MANUFACTURER OF THE SHIELD OF FEDERAL
                  PREEMPTION UNDER PLIVA V. MENSING, 564 U.S. 604 (2011).

            78.     In Mensing, the Supreme Court held that a state law claim which required generic

manufacturers to use a different, stronger label was preempted. See generally, Pliva v. Mensing,

564 U.S. 604 (2011). The Court so held because generic labels are required to be the same as the

corresponding brand-name labels. See id.




66
     https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/CFRSearch.cfm?fr=210.3.
67
     See 21 C.F.R. § 310.3(h).
                                                    17
           Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 18 of 40



          79.     However, when a generic manufacturer ceases to manufacture a drug that meets all

terms of its approval, or in other words, when the drug is not the same as its corresponding brand-

name drug, then the manufacturer has created an entirely new (and unapproved) drug.

          80.     This new and unapproved drug cannot be required to have the same label as the

brand-name drug, as the two products are no longer the same. Thus, the manufacturer forfeits the

shield of federal preemption.

          81.     Therefore, Plaintiff’s state-law claims asserted herein do no conflict with the

federal regulatory scheme.

          82.     At the very least and alternatively, drugs with different and dangerous ingredients

than their brand-name counterparts are deemed to be adulterated under federal law, and the sale or

introduction into commerce of adulterated drugs is illegal.68 Thus, a plaintiff bringing a state-law

tort claim premised upon this violation is not asking the manufacturer to do anything different than

what federal law already requires.

          83.     Plaintiffs reference federal law herein not in any attempt to enforce it, but only to

demonstrate that their state-law tort claims do not impose any additional obligations on

Defendants, beyond what is already required of them under federal law.

          84.     Because the valsartan-containing drugs ingested by Plaintiff were never approved

or even reviewed by the FDA, the FDA never conducted an assessment of safety or effectiveness

for these drugs.

     V.         DEFENDANTS MADE FALSE STATEMENTS IN THE LABELING OF ITS
                VALSARTAN-CONTAINING DRUGS




68
  See generally, https://www.justice.gov/opa/pr/generic-drug-manufacturer-ranbaxy-pleads-
guilty-and-agrees-pay-500-million-resolve-false.
                                                   18
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 19 of 40



           85.     A manufacturer is required to give adequate directions for the use of a

pharmaceutical drug such that a “layman can use a drug safely and for the purposes for which it is

intended,”69 and conform to requirements governing the appearance of the label.70

           86.     “Labeling” encompasses all written, printed or graphic material accompanying the

drug or device,71 and therefore broadly encompasses nearly every form of promotional activity,

including not only “package inserts” but also advertising.

           87.     “Most, if not all, labeling is advertising. The term “labeling” is defined in the

FDCA as including all printed matter accompanying any article. Congress did not, and we cannot,

exclude from the definition printed matter which constitutes advertising.”72

           88.     If a manufacturer labels a drug but omits ingredients, that renders the drug

misbranded.73

           89.     Because NDMA and/or NDEA were not disclosed by Defendants as ingredients in

the valsartan-containing drugs ingested by Plaintiff, the subject drugs were misbranded.

           90.     It is unlawful to introduce a misbranded drug into interstate commerce.74 Thus, the

valsartan-containing drugs ingested by Plaintiff were unlawfully distributed and sold.

     VI.         ADHERENCE TO GOOD MANUFACTURING PRACTICES

           91.     In manufacturing, distributing, and selling the contaminated valsartan-containing

drugs ingested by Plaintiff, Defendants violated the following Current Good Manufacturing

Practices:




69
   21 C.F.R. § 201.5.
70
   21 C.F.R. § 801.15.
71
   Id. 65 Fed. Reg. 14286 (March 16, 2000).
72
   U.S. v. Research Labs., 126 F.2d 42, 45 (9th Cir. 1942).
73
   21 C.F.R. § 201.6; 201.10.
74
   21 U.S.C. § 331(a).
                                                   19
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 20 of 40



       92.     Under 21 C.F.R. § 200 et seq., current good manufacturing practice (cGMP)

requirements are set forth. The requirements in this part are intended to ensure that drugs will be

safe and effective and otherwise in compliance with the FDCA. This part establishes basic

requirements applicable to manufacturers of pharmaceutical drugs.

       93.     21 C.F.R. § 201.6 states that “[t]he labeling of a drug which contains two or more

ingredients may be misleading by reason, among other reasons, of the designation of such drug in

such labeling by a name which includes or suggests the name of one or more but not all such

ingredients, even though the names of all such ingredients are stated elsewhere in the labeling.”

       94.     Section 201.10 requires that all ingredients (meaning “any substance in the drug,

whether added to the formulation as a single substance or in admixture [sic] with other substances)

be listed. Failure to reveal the presence of an ingredient when the ingredient is material to the drug

renders the drug misbranded.

       95.     Section 201.56 provides requirements for drug labeling:

               (1) The labeling must contain a summary of the essential scientific information

                   needed for the safe and effective use of the drug.

               (2) The labeling must be accurate and must not be misleading.

               (3) A drug’s labeling must be based upon human data, and no claims can be made

                   if there is insufficient evidence of effectiveness.

       Further, any new labels submitted to the FDA must contain all information outlined in the

       regulation. This includes providing adequate warnings about serious and frequently

       occurring adverse reactions. This also may include providing a boxed warnings for adverse

       reactions that may lead to death or serious injury. Clinically significant adverse reactions

       should also be listed in the Warnings and Precautions section of the label. The label must



                                                 20
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 21 of 40



        also provide information about whether long term studies in animals have been performed

        to evaluate carcinogenic potential.


        96.        Section 202.1 covers prescription-drug advertisements and requires that the

ingredients of the drug appear in ads. Ads must also contain true statements of information relating

to side effects.

        97.        Parts 211, 225, and 266 “contain the minimum current good manufacturing

practices for the methods used in, and the facilities or controls to be used for, the manufacture,

processing, packaging, or holding of a drug to assure that such drug meets the requirements of the

act as to safety, and has the identity and strength and meets the quality and purity characteristics

that is purports or is represented to possess.” 21 C.F.R. 210.1(a). Failure to comply with any of

these regulations renders a drug adulterated. 21 C.F.R. 210.1(b).

        98.        Section 210.3(7) defines an active ingredient in a drug: “Active ingredient means

any component that is intended to furnish pharmacological activity or other direct effect in the

diagnosis, cure, mitigation, treatment, or prevention of disease, or to affect the structure or any

function of the body of man or other animals. The term includes those components that may

undergo chemical change in the manufacture of the drug product and be present in the drug product

in a modified form intended to furnish the specified activity or effect.”

        99.        Section 211.22 requires that a quality control unit be charged with ensuring quality

requirements are met and the personnel are adequately trained.

        100.       Sections 211.42-58 require that facilities be kept in good repair, that adequate

lighting, ventilation, and temperature conditions be maintained.




                                                    21
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 22 of 40



        101.   Sections 211.100-211.115 require manufacturers to have written procedures for

production and process control to ensure consistency and quality. These procedures should also

require thorough documentation of any deviations from these procedures.

        102.   Section 211.160 require that manufacturers maintain written standards, sampling

plans, test procedures, or other laboratory control mechanisms, including sampling procedures and

plans, and that those standards be reviewed by a quality control unit. All deviations from these

procedures should be documented.

        103.   Sections 211.165, 211.166, and 211.170 require that appropriate sampling and

stability testing be done, and that samples be retained for testing.

        104.   Sections 211.180-211.198 require written records of maintenance, laboratory

records, distribution records, complaint files, among other things.

                           PLAINTIFF-SPECIFIC ALLEGATIONS

        105.   Between approximately December 2015 and May 2018, Plaintiff Ranjit Sen was

prescribed and took generic valsartan to treat high blood pressure.

        106.   The valsartan ingested by Plaintiff was manufactured by the above-captioned

defendants and was at least in part subject to the recent recall of valsartan issued by the United

States Food and Drug Administration.

        107.   On or about January 28, 2018, Plaintiff was diagnosed with colon cancer.

        108.   As a result of Plaintiff’s ingestion of contaminated valsartan, Plaintiff developed

and was diagnosed with cancer, which caused permanent and disabling injuries.

   I.      CAUSATION

        109.   Plaintiff would not have consented to taking valsartan, had Plaintiff known of or

been fully and adequately informed by Defendants of the true increased risks and serious dangers



                                                 22
          Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 23 of 40



of taking the drug, which was rendered unreasonably dangerous by the presence of NDMA and/or

NDEA.

         110.   Plaintiff and Plaintiff’s physicians reasonably relied on Defendant’s representations

and omissions regarding the safety and efficacy of valsartan.

         111.   Plaintiff and Plaintiff’s physicians did not know of the specific increased risks and

serious dangers, and/or were misled by Defendants, who knew or should have known of the true

risks and dangers, but consciously chose not to inform Plaintiff or Plaintiff’s physicians of those

risks and further chose to actively misrepresent those risks and dangers to the Plaintiff and

Plaintiff’s physicians.

         112.   Plaintiff and Plaintiff’s physicians chose to take and prescribe valsartan based on

the risks and benefits disclosed to them by Defendants but would have made a difference choice,

had the true risks and benefits been provided.

   II.      PLAINTIFFS’ RESULTING DAMAGES AND INJURIES

         113.   Plaintiff suffered serious personal injuries as a direct and proximate result of the

Defendants’ failure to provide adequate warnings, failure to design, manufacture, sell, or distribute

a safe product, and failure to adhere to safe manufacturing processes.

         114.   As a direct and proximate result of these Defendants’ wrongful conduct and the use

of Defendants’ defective medications, Plaintiff suffered and will continue to suffer from severe

injuries and damages, including but not limited to severe personal injuries, great emotional

distress, and mental anguish.

         115.   As a result of use of contaminated valsartan as designed, manufactured, promoted,

sold and/or supplied by Defendants, and as a result of the negligence, callousness and the other

wrongdoing and misconduct of the Defendants as described herein:



                                                 23
           Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 24 of 40



                    a. Plaintiff was injured and suffered injuries to Plaintiff’s body and mind, the

                        exact nature of which are not completely known to date;

                    b. Plaintiff sustained economic losses, including loss of earnings and

                        diminution of the loss of earning capacity, the exact amount of which is

                        presently unknown;

                    c. Plaintiff incurred medical expenses and will be required to incur additional

                        medical expenses in the future as a result of the injuries and damages

                        Plaintiff suffered;

                    d. Plaintiff is therefore entitled to damages in an amount to be proven at trial,

                        together with interests thereon and costs.

   III.      EQUITABLE TOLLING/ FRAUDULENT CONCEALMENT

          116.   Plaintiff had no reason until recently to suspect that Plaintiff’s cancer was caused

by Defendants’ defective and unreasonably dangerous drug. Plaintiff did not know and could not

have known through the exercise of reasonable diligence that the use of contaminated valsartan

caused Plaintiff’s injuries (or that Plaintiff’s valsartan was contaminated at all). For these reasons,

Plaintiff’s Complaint was filed within the time period allowed by the applicable statutes of

limitations.

          117.   Plaintiff herein brings this action within the applicable statutes of limitations.

Specifically, Plaintiff brings this action within the prescribed time limits following Plaintiff’s

injuries and Plaintiff’s knowledge of the wrongful cause. Prior to such time, Plaintiff did not know

nor had reason to know of Plaintiff’s injuries and/or the wrongful cause thereof.

          118.   Defendants’ failure to document or follow up on the known defects of its products,

and processes, and concealment of known defects, serious increased risks, dangers, and



                                                  24
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 25 of 40



complications, constitutes fraudulent concealment that equitably tolls any proffered statute of

limitation that may otherwise bar the recovery sought by Plaintiff herein.

        119.     Defendants named herein are estopped from relying on any statute of limitations

defense because they continued to downplay and deny reports and studies questioning the safety

of contaminated valsartan, actively and intentionally concealed the defects, suppressed reports and

adverse information, failed to satisfy FDA and other regulatory and legal requirements, and failed

to disclose known dangerous defects and serious increased risks and complications to physicians

and Plaintiff.

        120.     Defendants performed the above acts, which were and are illegal, to encourage

physicians and patients to prescribe and take valsartan in its contaminated and unreasonably

dangerous form.

        121.     At all relevant times, the Defendants were under a continuing duty to disclose the

true character, quality, and nature of the increased risks and dangers associated with valsartan,

particularly when the drug ceased to be the same as its brand-name counterpart.

        122.     Defendants furthered their fraudulent concealment through acts and omissions,

including misrepresenting known dangers and/or defects in valsartan, and a continued and

systematic failure to disclose and/or cover-up such information from/to the Plaintiffs, Plaintiffs’

physicians, and the public.

        123.     Defendants’ acts and omissions, before, during and/or after the act causing

Plaintiff’s injuries, prevented Plaintiff and/or Plaintiff’s physicians from discovering the injury or

causes thereof until recently.




                                                 25
          Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 26 of 40



         124.   Defendants’ conduct, because it was purposely committed, was known or should

have been known by them to be dangerous, heedless, reckless, and without regard to the

consequences or the rights and safety of Plaintiff and other patients.

                                       GENERAL ALLEGATIONS

         125.   Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

         126.   At all relevant times, the valsartan-containing drugs ingested by Plaintiff were

researched, developed, manufactured, marketed, promoted, advertised, sold, designed and/or

distributed by Defendants.

         127.   Defendants negligently, carelessly, and/or recklessly manufactured, marketed,

advertised, promoted, sold, designed and/or distributed the valsartan-containing drugs ingested by

Plaintiff as safe and effective treatment for Plaintiff’s underlying condition.

         128.   Defendants knew, and/or had reason to know, that the valsartan-containing drugs

ingested by Plaintiff were defective, unreasonably dangerous, and not safe for the purposes and

uses that these Defendants intended.

         129.   Defendants knew, and/or had reason to know, that the valsartan-containing drugs

ingested by Plaintiff were defective, unreasonably dangerous and not safe for human consumption,

as they contained dangerously high levels of carcinogenic compounds, namely NDMA and NDEA.

    I.      REPRESENTATIONS

         130.   Defendants promoted the valsartan-containing drugs ingested by Plaintiff for

treatment of high blood pressure and other indications.

         131.   Defendants misrepresented, downplayed, and/or omitted the safety risks of the

valsartan-containing drugs ingested by Plaintiff to physicians and patients, including Plaintiff and



                                                  26
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 27 of 40



Plaintiff’s physicians by failing to disclose the presence of NDMA and/or NDEA in their products

and by failing to disclose the side effects associated with ingesting these compounds at

dangerously high levels.

       132.    Defendants willfully and/or intentionally failed to warn and/or alert physicians and

patients, including Plaintiff and Plaintiff’s physicians, of the increased risks and significant

dangers resulting from the FDA-unapproved use of the valsartan-containing drugs ingested by

Plaintiff, which contained carcinogenic compounds.

       133.    Defendants knew and/or had reason to know, that their representations and

suggestions to physicians that their valsartan-containing drugs were safe and effective for such

uses, were materially false and misleading and that physicians and patients including Plaintiff and

Plaintiff’s physicians, would rely on such representations.

       134.    Defendants failed to conduct proper testing relating to the unapproved drugs they

manufactured, distributed, marketed, and sold to Plaintiff and Plaintiff’s physicians.

       135.    Defendants failed to seek FDA approval for the unapproved drugs they

manufactured, distributed, marketed, and sold to Plaintiff and Plaintiff’s physicians.

       136.    Defendants failed to sufficiently conduct post-market surveillance for the

unapproved drugs they manufactured, distributed, marketed, and sold to Plaintiff and Plaintiff’s

physicians.

       137.    The ongoing scheme described herein could not have been perpetrated over a

substantial period of time, as has occurred here, without knowledge and complicity of personnel

at the highest level of Defendants, including the corporate officers.

       138.    Defendants knew and/or had reason to know of the likelihood of serious injuries

caused by the use of the valsartan-containing drugs ingested by Plaintiff, but they concealed this



                                                 27
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 28 of 40



information and did not warn Plaintiff or Plaintiff’s physicians, preventing Plaintiff and Plaintiffs’

physicians from making informed choices in selecting other treatments or therapies and preventing

Plaintiff and Plaintiff’s physicians from timely discovering Plaintiffs’ injuries.

        139.    Defendants knew or should have known that the manufacturing processes

employed to make the valsartan-containing drugs ingested by Plaintiff was unreasonably

dangerous, unsafe, unvalidated, and not properly studied or tested.

        140.    Defendants knew or should have known that it is the manufacturer’s duty to test its

products to ensure they meet quality and safety standards. Yet, Defendants failed to do so.

        141.    Had Defendants performed adequate tests on the valsartan-containing drugs, these

defendants would have discovered that these drugs were not safe for human consumption.

                                      CAUSES OF ACTION

                             COUNT I
         ALABAMA EXTENDED MANUFACTURER'S LIABILITY DOCTRINE

        142.    Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        143.    Defendants are liable to the Plaintiff for the damages sustained based on the

Alabama Extended Manufacturer's Liability Doctrine (AEMLD) as the Defendants researched,

designed, developed, manufactured, labeled, marketed, promoted, supplied, distributed and sold

defective valsartan-containing drug products.

       144.     Defendants designed, developed, manufactured, labeled, marketed, promoted,

supplied, distributed and sold valsartan-containing drugs which were in a defective condition, and

unreasonably dangerous when manufactured and applied to its intended use in the usual,

foreseeable, and customary manner.




                                                  28
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 29 of 40



       145.        Plaintiff, while consuming Defendants’ valsartan-containing drugs in the usual and

customary manner, as such was intended to be used, was injured and damaged as a proximate

result of Defendants placing these products on the market.

       146.        The valsartan-containing drugs were unreasonably dangerous at the time they were

manufactured and placed on the market by Defendants.

       147.        The valsartan-containing drugs were in substantially the same condition as when

marketed by Defendants at the time of Plaintiff’s injuries and damages.

       148.        Furthermore, Defendants negligently and/or wantonly failed to give reasonable and

adequate warning of dangers of valsartan-containing drugs known to Defendants, or which in the

exercise of reasonable care should have been known to the Defendants, and which Plaintiff could

not obviously discover.

       149.        As a direct and proximate consequence of Defendants’ negligent, willful, and/or

wanton acts or omissions and violations of the Alabama Extended Manufacturers Liability

Doctrine, Plaintiff has suffered, and will continue to suffer, severe and debilitating injuries,

economic loss, and other damages, including but not limited to, cancer, cost of medical care,

rehabilitation, lost income, pain and suffering and great emotional and mental distress and anguish

for which Plaintiff is entitled to compensatory, special, and equitable damages in an amount to be

proven at trial.

                                         COUNT II
                                NEGLIGENCE AND WANTONNESS

        150.       Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        151.       Defendants marketed these drugs to and for the benefit of Plaintiff.




                                                    29
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 30 of 40



        152.    Defendants owed Plaintiff, and Plaintiff’s physicians, duties to exercise reasonable

or ordinary care under the circumstances in light of the generally recognized and prevailing

scientific knowledge at the time the products were sold.

        153.    Through the conduct described in this Complaint, Defendants breached their duties

to Plaintiff and to Plaintiff’s physicians.

        154.    Defendants knew, or should have known, that, due to their failure to use reasonable

care, Plaintiff and Plaintiff’s physicians would use and did use their products to the detriment of

Plaintiff’s health, safety and well-being.

        155.    As a legal and proximate result of Defendants’ negligence and/or wantonness,

Plaintiff sustained the injuries and damages set forth herein.

                                            COUNT III
                                      NEGLIGENCE PER SE

        156.    Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        157.    Defendants violated federal statutes and regulations, including but not limited to

the statutes cited herein.

        158.    The valsartan-containing drugs ingested by Plaintiff were designed, manufactured,

sold, and distributed in violation of federal law, as these drugs never received FDA approval before

being marketed and sold to Plaintiff’s physician and Plaintiff.

        159.    Defendants’ actions, which constitute violations of the federal laws mentioned in

this Complaint, simultaneously violated common law obligations. Plaintiff’s state-law claims do

not impose any additional requirements on Defendants, beyond what is already required under

federal law.




                                                  30
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 31 of 40



       160.    Defendants had a duty to comply with the applicable regulations. Notwithstanding

this duty, Defendants breached this duty by designing, manufacturing, labeling, distributing,

marketing, advertising, and promoting the unapproved and unreasonably dangerous valsartan-

containing drugs to Plaintiff and Plaintiff’s physicians.

       161.    As a direct and proximate result of Defendants’ violations of one or more of these

federal statutory and regulatory standards of care, Plaintiff’s physicians prescribed, and Plaintiff

ingested these drugs, which were unreasonably dangerous.

       162.    Defendants failed to act as reasonably prudent drug designers, manufacturers,

wholesalers, distributers, marketers, and sellers should.

       163.    Plaintiff suffered, and will suffer in the future, injuries including, but not limited to

physical injuries, pain, suffering, lost wages, disability, disfigurement, legal obligations for

hospital, medical, nursing, rehabilitative, and other medical services and treatment. All of these

damages are permanent.

       164.    Plaintiff is not seeking to enforce these federal provisions in this action. Likewise,

Plaintiff is not suing merely because Defendants’ conduct violates these provisions. Rather

Plaintiff alleges that Defendants’ conduct that violates these provisions also violates state laws,

which do not impose any obligations beyond those already required under federal law.

       165.    Defendants’ violations of the aforementioned federal statutes and regulations

establish a prima facie case of negligence per se in tort under state common law.

       166.    Thus, for violation of federal law, including the FDCA and regulations promulgated

thereunder which results in an unreasonably dangerous product proximately causing injuries, there

already exists a money damages remedy under state common law.




                                                  31
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 32 of 40



        167.    Defendants’ violations of these federal statutes and regulations caused Plaintiff’s

injuries.

        168.    Plaintiff’s injuries resulted from an occurrence that these laws and regulations were

designed to prevent.

        169.    Plaintiff is a person whom these statutes and regulations were meant to protect.

        170.    Defendants’ violation of these statutes or regulations constitutes negligence per se.

                                          COUNT IV
                                 BREACH OF EXPRESS WARRANTY

        171.    Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        172.    Defendants utilized false and deceptive product labels and other labeling, as well

as advertising to promote, encourage, and urge the use, purchase, and utilization of these drugs by

representing the quality and safety to health care professionals, Plaintiff, and the public in such a

way as to induce their purchase or use.

        173.    Through these representations, Defendants made express warranties that these

valsartan-containing drugs would conform to the representations. More specifically, Defendants

represented that these drugs, when ingested by Plaintiffs in the manner foreseen by Defendants,

were safe and effective, that these drugs were safe and effective for use by individuals such as

Plaintiff, and/or that these drugs were safe and effective to treat their conditions.

        174.    Defendants represented that their drugs were FDA-approved and that these drugs

only contained the ingredients disclosed on the label. These specific misrepresentations went

beyond mere puffery as they were printed on the very product and in the product labeling.

        175.    The representations, as set forth above, contained or constituted affirmations of fact

or promises made by the seller to the buyer which related to the goods and became part of the basis

                                                  32
           Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 33 of 40



of the bargain creating an express warranty that the goods shall conform to the affirmations of fact

or promises.

        176.    The drugs ingested by Plaintiff did not conform to the representations made by

Defendants, because these drugs were not safe for human ingestion in the manner intended by

Defendants and contained ingredients not disclosed in the product labeling.

        177.    At all relevant times, Plaintiffs took these drugs for the purpose and in the manner

intended by Defendants.

        178.    Plaintiff and Plaintiff’s physicians, by the use of reasonable care, could not have

discovered the breached warranty and realized its hidden increased risks and it unreasonable

dangers.

        179.    Defendants’ breaches constitute violations of state common laws.

        180.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s

severe and debilitating injuries, economic loss, and other damages, including but not limited to,

cancer, cost of medical care, rehabilitation, lost income, pain and suffering, and mental and

emotional distress for which Plaintiffs are entitled to compensatory and equitable damages and

declaratory relief in an amount to be proven at trial.

                                           COUNT V
                                 BREACH OF IMPLIED WARRANTY

        181.    Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        182.    The valsartan-containing drugs were not reasonably fit for the ordinary purposes

for which such goods are used and did not meet the expectations for the performance of the product

when used in the customary, usual and reasonably foreseeable manner. Nor were these products

minimally safe for their expected purpose.

                                                  33
            Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 34 of 40



        183.    At all relevant times, Plaintiff used these products for the purpose and in the manner

intended by Defendants.

        184.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s

injuries.

        185.    Defendants breached their implied warranty to Plaintiff in that Defendants’

products were not of merchantable quality, safe and fit for their intended use, or adequately tested,

in violation of state common law principles.

        186.    As a direct and proximate result of Defendants’ acts and omissions, Plaintiff

ingested these unapproved and unreasonably dangerous valsartan-containing drugs and suffered

severe and debilitating injuries, economic loss, and other damages, including but not limited to,

cancer, cost of medical care, rehabilitation, lost income, cancer, pain and suffering and great

emotional and mental distress and anguish for which Plaintiff is entitled to compensatory, special,

and equitable damages in an amount to be proven at trial.

                                             COUNT VI
                                              FRAUD

        187.    Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        188.    These Defendants had a confidential and special relationship with Plaintiff and/or

Plaintiff’s physicians due to (a) Defendants’ vastly superior knowledge of the health and safety

risks relating to their drugs; and (b) Defendants’ sole and/or superior knowledge of their dangerous

and irresponsible practices of improperly promoting these unapproved, carcinogenic drugs.

        189.    Upon information and belief, Defendants were aware that their drugs contained

dangerous and carcinogenic compounds, namely NDMA and NDEA.




                                                  34
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 35 of 40



       190.    Defendants had an affirmative duty to fully and adequately warn Plaintiff and

Plaintiff’s physicians of the true health and safety risks associated with these valsartan-containing

drugs for the uses intended by these Defendants; namely, that these drugs contained unsafe levels

of NDMA and/or NDEA.

       191.    Defendants also had a duty to disclose their dangerous and irresponsible practices

of improperly designing, manufacturing, selling, marketing, and distributing drugs that did not

have FDA approval and drugs which had not been sufficiently studied.

       192.    Independent of any special relationship of confidence or trust, Defendants had a

duty not to conceal the risks associated with using their valsartan-containing drugs from Plaintiffs

and/or Plaintiff’s physicians. Instead, under state common law, these Defendants had a duty to

fully disclose such risks and dangers to Plaintiffs and/or Plaintiff’s physicians.

       193.    Defendants fraudulently and intentionally misrepresented and/or fraudulently

concealed material and important health and safety product risk information from Plaintiffs and

Plaintiff’s physicians, as alleged in this Complaint.

       194.    Plaintiffs and/or Plaintiff’s physicians would not have decided to prescribe and

ingest these drugs had they known of the true safety risks related to such use, all of which were

known to Defendants.

       195.    Defendants knew that they were concealing and/or misrepresenting true

information about the comparative risks and benefits of the valsartan-containing drugs and the

relative benefits and availability of alternate products, treatments and/or therapies.

       196.    Defendants knew that Plaintiff and Plaintiff’s physicians would regard the matters

Defendants concealed and/or misrepresented to be important in determining the course of

treatment for Plaintiff, including Plaintiff and Plaintiff’s physicians’ decisions regarding whether



                                                 35
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 36 of 40



to prescribe and ingest the valsartan-containing drugs for the purposes and in the manner intended

by these Defendants.

        197.    Defendants intended to cause Plaintiff and Plaintiff’s physicians to rely on their

concealment of information and/or misrepresentations about the safety risks related to these drugs

to induce them to prescribe and ingest the drugs.

        198.    Plaintiff and/or Plaintiff’s physicians were justified in relying, and did rely, on

Defendants’ concealment of information and/or misrepresentations about the safety risks related

to the valsartan-containing drugs in deciding to prescribe and ingest these drugs.

        199.    As the direct, proximate and legal cause and result of the Defendants’ fraudulent

concealment and misrepresentations and suppression of material health and safety risks relating to

these unapproved and unreasonably dangerous valsartan-containing drugs and Defendants’

dangerous and irresponsible marketing and promotion practices, Plaintiff was injured and incurred

damages, including but not limited to medical and hospital expenses, lost wages and lost earning

capacity, physical and mental pain and suffering, and loss of the enjoyment of life.

                                         COUNT VII
                             NEGLIGENT MISREPRESENTATION

        200.    Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

        201.    At all relevant times, Defendants were engaged in the business of manufacturing,

marketing, distributing, and selling the valsartan-containing drugs for resale or use, and in fact did

sell these drugs to Plaintiff.

        202.    Specific defects in these products, as specified above in this Complaint, rendered

them defective and unreasonably dangerous.




                                                  36
         Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 37 of 40



        203.    In the course of marketing these products, the Defendants made untrue

representations of material facts and/or omitted material information to Plaintiff, Plaintiff’s

physicians, and the public at large.

        204.    Plaintiff and/or Plaintiff’s physicians reasonably relied on such misrepresentations

and/or omissions and were thereby induced to purchase these products.

        205.    Plaintiff and Plaintiff’s physicians would not have purchased and used these

products had they known of the true safety risks related to such use.

        206.    Defendants were negligent in making these untrue misrepresentations and/or

omitting material information because Defendants knew, or had reason to know, of the actual,

unreasonable dangers and defects in their products.

        207.    Plaintiff and Plaintiff’s physicians were justified in relying, and did rely, on the

misrepresentations and omissions about the safety risks related to Defendants’ products.

        208.    As the direct, producing, proximate and legal result of the Defendants’

misrepresentations, Plaintiff suffered severe physical pain, medical and hospital expenses, lost

wages, pain and suffering, and pecuniary loss.

        209.    Plaintiff is therefore entitled to damages in an amount to be proven at trial, together

with interest thereon and costs.

                                              COUNT VIII
                                         LOSS OF CONSORTIUM

         210. Plaintiffs repeat and incorporate by reference all other paragraphs of this Complaint

as if fully set forth herein and further alleges as follows:

         211. At the above time, Plaintiff Sarmistha Sen, was the lawful spouse of Plaintiff Ranjit

Sen and as a direct and proximate result of negligence, actions, representations, and omissions as

set forth above, Plaintiff, Sarmistha Sen, has suffered the loss of her spouse’s support and services,

                                                  37
           Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 38 of 40



companionship, protection, consortium, and the care and comfort of his society. Plaintiff Sarmistha

Sen was caused and will be caused in the future to suffer great emotional and mental distress and

anguish. These losses are either permanent to continuing in nature, and Plaintiff Sarmistha Sen

will suffer these losses in the future.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully demand judgment against Defendants, and each of

them, individually, jointly and severally at trial and requests compensatory damages, together with

interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper as

well as:

    A. Compensatory damages to Plaintiffs for past, present, and future damages, including, but

        not limited to, great pain and suffering and emotional distress and anguish, for severe and

        permanent personal injuries sustained by Plaintiffs, health and medical care costs, together

        with interest and costs as provided by law;

    B. For general damages in a sum exceeding this Court’s jurisdictional minimum;

    C. For specific damages according to proof;

    D. For all ascertainable economic and non-economic damages according to proof in a sum

        exceeding this Court’s jurisdictional minimum;

    E. For Restitution and disgorgement of profits;

    F. For Punitive and Exemplary damages according to proof;

    G. For pre-judgment interest and post-judgment interest as allowed by law;

    H. For reasonable attorneys’ fees;

    I. the costs of these proceedings; and

    J. For such other and further relief as this Court deems just and proper.



                                                  38
        Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 39 of 40



                                              JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury as to all issues so triable.


Dated: January 28, 2019                                Respectfully submitted,

                                                       /s/ Jonathan S. Mann
                                                       Jonathan S. Mann (MAN057)
                                                       Chris T. Hellums (HEL012)
                                                       Michael C. Bradley (BRA094)
                                                       PITTMAN, DUTTON & HELLUMS, P.C.
                                                       2001 Park Place North, Suite 1100
                                                       Birmingham, AL 35203
                                                       Tel: (205) 322-8880
                                                       Fax: (205) 328-2711
                                                       Email: jonm@pittmandutton.com
                                                       Email: chrish@pittmandutton.com
                                                       Email: mikeb@pittmandutton.com

                                                       Attorneys for Plaintiffs




                                                  39
        Case 5:19-cv-00150-AKK Document 1 Filed 01/28/19 Page 40 of 40



        PLEASE SERVE DEFENDANTS BY CERTIFIED MAIL AS FOLLOWS:

Zhejiang Huahai Pharmaceutical Co., Ltd.
2009 Eastpark Blvd.
Cranbury, NJ 08512

Prinston Pharmaceutical, Inc.
2002 Eastpark Blvd., Cranbury
New Jersey 08512

Solco Healthcare US, LLC
2002 Eastpark Boulevard, Suite A
Cranbury, New Jersey 08512

Huahai U.S., Inc.
2001 Eastpark Boulevard
Cranbury, NJ 08512




                                           40
